Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of claim 1 under 35 USC 112(b) means plus function, Applicant submits that the term “server” is not a generic placeholder used as a substitute for means and therefore does not invoke 112(f). Examiner respectfully disagrees. A server may be implemented either as hardware or software, as supported by Applicant’s cited definition (“A server is a computer, a device or a program...”). Accordingly, the term “server” is considered a nonce term for a generic hardware or software system. However, the published specification fails to clearly identify the server as a computer with processor and memory or software running on a computer or processing device. Therefore, after applying the 3-prong analysis the claims are considered indefinite under 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Lack of Algorithm
Claims 1-4 and 6-7 lack disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Regarding claim 1, “generate public key record transaction information...wherein the public key record transaction ID information is configured to be used as a key value...” Paragraph 0056 of the published specification discloses the ID information used as a key value. However, the specification does not disclose how the ID information is configured to be used as a key value.
Claims 2-10 are also rejected due to their dependence on at least claim 1.
Regarding claim 2, “wherein the key generation engine is configured to generate...” Paragraph 0044 discloses the key generation engine provided in the form of an application program. However, the specification does not disclose how the engine is configured to generate keys.
Regarding claim 3, “wherein the encryption/decryption engine is configured to: generate...and store...” Paragraph 0044 discloses the encryption/decryption engine provided in 
Regarding claim 4, “a user identification information input screen including a user name input box configured to receive a name...a user date-of-birth input box configured to receive a date...a user phone number input box configured to receive a phone number...a user email input box configured to receive an email...”,“a network block notification screen configured to indicate...”, “a network block indication screen configured to indicate...”, “a key generation notification screen configured to indicate...”, “a network connection indication screen configured to indicate...”, “an issuance completion notification screen configured to indicate...”, “a password input screen including a password input box configured to receive the password...”, “an image selection screen configured to display a plurality of images and receive a selection...” Paragraph 0052 discloses a key generation composed of the above. However, the specification does not disclose how the above screens and input boxes are configured to perform their respective functions.
Regarding claims 6-7, “wherein the hash processing engine is configured to hash...” Paragraph 0059 discloses the hash processing engine hashing information. However, the specification does not disclose how the engine is configured to hash the information.
Regarding claim 7, “wherein the transaction processing engine is configured to: store...generate...transmit and record...store...search...generate...transmit and record...and store...” Paragraphs 0058 and 0060 disclose the transaction processing engine performing the actions above. However, the specification does not disclose how the engine is configured to perform the above actions.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid
Claims 1 and 4-5 are indefinite because they are hybrid claims. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality. See also UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
	Evidence to support a position that claims 1 and 4-5 are drawn to a product includes the recitation of “A blockchain-based-certificate issuing system...” Conversely, evidence to support a position that claims 1 and 4-5 are drawn to a process includes recitation of:
Claim 1, “identify designated user information...”, “generate a public key record transaction generation request signal by collecting the designated user identification information...”, “extract the designated user information...”, “store the designated user is transmitted...”
Claim 4, “wherein a key generation notification screen unit is stored in...”
Claim 5, “wherein the designated user identification information...”
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 1 and 4-5 to be drawn to either a product or process.
Claims 2-10 are also rejected due to their dependence on at least claim 1.
Claims 1-3 and 6-7 are indefinite because they are hybrid claims. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, through limitations that are unclear whether infringement occurs when someone creates or possesses the claimed machine/product or when the claimed machine/product is actually used. See also IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005).
Evidence to support a position that claims 1-3 and 6-7 are drawn to a product includes the recitation of “A blockchain-based-certificate issuing system...” Conversely, evidence to support a position that claims 1-3 and 6-7 are drawn to a process includes recitation of:
Claim 1, “generate a certificate public key...responsive to receiving a key generation guidance signal...”, “determine whether the blockchain-based-certificate-issuance personal information matches any information contained in the...database...”, “generate public key record transaction information...wherein the public key record transaction ID information is configured to be used as a key value...”, “identify an electronic wallet to record the bitcoin-payment transaction information...”
is configured to generate...and the user terminal being disconnected from a network.”
Claim 3, “wherein the encryption/decryption engine is configured to: generate...and store...”
Claim 6, “wherein the hash processing engine is configured to hash...”
Claim 7, “wherein the transaction processing engine is configured to: stores...generate...transmit and record...store...search...generate...transmits and record...and store...”, “wherein the hash processing engine is configured to hash...”
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 1-3 and 6-7 to be drawn to either a product or process.
Claims 2-10 are also rejected due to their dependence on at least claim 1.
Claim 3 is indefinite because it is a hybrid claim. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs through limitations directed to actions performed by a user. It is unclear whether infringement occurs when one possesses the claimed structure of the claim or whether the infringement requires that the actions be performed by the user. See also In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011).
Evidence to support a position that claim 3 is drawn to a product includes the recitation of “A blockchain-based-certificate issuing system...” in claim 1. Conversely, evidence to support a position that claim 3 is drawn to a process includes recitation of:
Claim 3, “generate...a photo image designated by the user...”

Means plus Function
Claim limitations “blockchain-based-certificate issuance request server”, “blockchain-based-certificate management server”, and “blockchain holding servers” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claims use a placeholder for “means” (e.g. “server”), coupled with a function (e.g. “...server configured to...”), and recite insufficient structure to perform the functions. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A server can be implemented either as hardware or software and as the published specification fails to disclose the implementation, it is henceforth considered a placeholder for “means.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-10 are also rejected due to their dependence on at least claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Unclear Scope
Claim 7 recites “transmit and record the public key record transaction information to and in the blockchain holding servers” and “transmits and record the user verification transaction information to and in the blockchain holding servers.” It is unclear whether or not the information is transmitted “to and in” the servers as well as recorded “to and in” the servers or whether the information is transmitted to the servers and recorded in the servers. Therefore, the scope of claim 7 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on (571)-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3685